Miller, Canfield, Paddock and Stone, P.L.C. 840 West Long Lake Road, Suite 200 Troy, Michigan 48098 Tel: 248-879-2000 Fax: 248-879-2001 February 22, 2010 Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Mail Stop Attention:Amanda L. Ravitz Re: BorgWarner Inc. Form S-3 Registration No. 333-163928 Ladies and Gentlemen: On behalf of BorgWarner Inc., and pursuant to the Securities Act of 1933, as amended, and Rule 461 thereunder, enclosed for filing with the Securities and Exchange Commission is BorgWarner Inc.’s request for acceleration of the effective date of the above referenced registration statement. Sincerely, MILLER, CANFIELD, PADDOCK AND STONE P.L.C. By: /s/Brad B. Arbuckle BBA/caj Enclosures BORGWARNER
